Citation Nr: 1420599	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  07-29 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depression prior to July 11, 2011, and to a rating in excess of 50 percent for the disability from that date, to include entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD with major depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970, July 1990 to August 1991, and January 2000 to April 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In a December 2011 decision, the Board denied the appeal for a higher initial rating for the Veteran's psychiatric disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court set aside the Board's decision and remanded the matter to the Board.

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System.  


REMAND

Pursuant to the Court's Memorandum Decision, the Board must consider the raised issue of entitlement to a TDIU based on the service-connected psychiatric disability.  Before the issue is decided by the Board, further notification and development is necessary.  Additionally, the originating agency will have an opportunity to consider the issue in the first instance.

Further development is also needed on the PTSD claim, namely development to obtain any outstanding, pertinent records and to afford the Veteran a contemporaneous VA examination.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be provided all required notice in response to the claim for a TDIU based on the PTSD.  In addition, he should be provided and requested to complete and return the appropriate form to claim entitlement to a TDIU.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claim.

3.  Then, the Veteran should be afforded a VA examination to determine the nature and extent of all impairment due to his service-connected PTSD and major depression.  Any indicated studies should be performed.  The RO or the AMC must ensure that the examiner provides all information required for rating purposes.  

The examiner must provide an opinion concerning whether the PTSD and major depression are sufficient by themselves to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.  If so, the examiner should indicate, to the extent feasible, when the psychiatric disability first rendered the Veteran unemployable. 

The rationale for all opinions expressed must also be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until he is otherwise notified by VA, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

